Citation Nr: 0028312	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  97-12 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for morphea, claimed as 
soft tissue sarcoma, claimed as a residual of Agent Orange 
exposure during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1962 
to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for morphea which the veteran had claimed as soft 
tissue sarcoma.  

The case was previously before the Board in February 2000, 
when it was remanded for retrieval of service medical records 
and VA medical records.  Another remand is required.  


REMAND

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease within the presumptive period of time for 
service connection is sufficient to render the claim for 
service connection for the presumptive disease well grounded.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).   

In the present case, review of the evidence of record does 
not reveal a well grounded claim.  However, VA is on notice 
as to the existence of VA records which have not been 
associated with the claims file.  

The veteran alleges that he has received treatment for a skin 
disorder since approximately 1972 from the VA medical centers 
(VAMC) in Gainesville, Florida and Orlando, Florida.  The 
veteran's representative requested some of these records.  
The records received are hand-written medical notes from 
November 1996.  These appear to be the contemporaneous notes 
from the veteran's November 1996 VA dermatology examination.  
The fact that these records were not previously obtained 
suggests to the Board that the RO has not obtained all of the 
veteran's VA medical records.  However, the RO did not 
attempt to obtain all of these records.  This must be done.  

In a statement dated September 1996 the veteran stated "I 
went to the VA in Orlando five years ago with this Problem of 
soft [skin].  All my records are at the VA in Gainsville, and 
Orlando."  In January 1998 the veteran presented sworn 
testimony at a hearing before a RO hearing officer.  The 
veteran testified that he was receiving dermatology treatment 
on a regular basis from VA.  

In February 2000 the Board remanded the case for retrieval of 
the veteran's service medical records and his VA treatment 
records.  The remand specifically instructed the RO to 
request medical records from VAMC Gainsville and VAMC 
Orlando.  

A notation from the RO dated March 28, 2000 states "Note 
remand said Gainsville & Orlando Records - Message from Tampa 
/ Orlando would not accept a 7131.  Reply is no records on 
this vet."  The Board finds the reply that there are no 
records on the veteran to be less than convincing.  The 
veteran's representative obtained records from VAMC 
Gainesville which are different from, or at least in addition 
to, the November 1996 VA examination records obtained 
directly by the RO.  Also, the November 1996 VA examination 
report specifically refers to prior diagnoses of the 
veteran's skin disorder.  This leads the Board to believe 
that these were contained in VA medical treatment records 
that were reviewed by the physician who conducted the 
November 1996 VA examination.  Also, the Board notes that the 
statement "Tampa / Orlando would not accept a 7131" implies 
that either the records were improperly requested or that the 
VAMCs in question would not conduct the appropriate search 
for records in their possession.  Another attempt to obtain 
the veteran's VA medical records should be made.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should request all medical 
treatment records relating to the veteran 
from VAMC Gainesville, Florida and VAMC 
Orlando, Florida from 1972 to present. 
Specifically there is indication that 
there are treatment dermatology treatment 
records from VAMC Orlando dating from 
1991 to present.  

2.  Subsequently, the RO should consider 
the issue on appeal.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to obtain missing government records.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

Further adjudication of the question involving service 
connection for morphea, claimed as soft tissue sarcoma, will 
be postponed until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 





	(CONTINUED ON NEXT PAGE)


been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



